EXHIBIT 99.2 www.nts.com NEWS RELEASE FOR June 8, 2012 Contact:Allen & Caron Inc Jill Bertotti (investors) jill@allencaron.com (949) 474-4300 National Technical Systems Sets Date for Release of Fiscal 2013 First Quarter Results and Conference Call Calabasas, CA (June 8, 2012) – National Technical Systems, Inc. (NASDAQ: NTSC) (NTS), a leading provider of testing and engineering services, will report its financial results for the fiscal 2013 first quarter ended April 30, 2012, before the market opens on Thursday, June 14, 2012, and will host a conference call at 11:30 a.m. Eastern Time (8:30 a.m. Pacific Time) that same day. Conference Call Toll free dial-in number:1-877-941-8609 International dial-in number:1-480-629-9692 Webcast A live webcast and archived replay of the call can be accessed on the Investor Relations section of NTS’s website at: www.nts.com. About National Technical Systems National Technical Systems, Inc. is a leading provider of testing and engineering services to the aerospace, defense, telecommunications, automotive and high technology markets. Through a world-wide network of resources, NTS provides full product life-cycle support, offering world class design engineering, compliance, testing, certification, quality registration and program management. For additional information about NTS, visit our website at www.nts.com or call 800-270-2516. # National Technical Systems, Inc. Corporate Headquarters 24007 Ventura Boulevard, Suite 200, Calabasas, CA 91302
